Citation Nr: 0020371	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  97-24 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased rating for residuals of 
lumbosacral strain with degenerative disc disease and 
degenerative joint disease, currently evaluated as 20 percent 
disabling.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


REMAND

The veteran served on active duty from August 1949 to May 
1952.  This appeal comes before the Board of Veterans' 
Appeals (Board) from an August 1996 RO rating decision.

The veteran asserts that the symptoms associated with his 
service-connected PTSD have increased and are more severely 
disabling than reflected by the currently assigned disability 
evaluation.  It is maintained that he meets many of the 
criteria for a higher rating, including his having recurring 
panic attacks with associated chest pain, problems with 
memory, feelings of impending doom, and problems with fear, 
excessive perspiration and hyperventilation.  It is contended 
that his PTSD symptoms have been minimized on past 
psychiatric examinations.  As to the claim for an increased 
rating for low back disability, the veteran asserts that the 
associated symptoms include constant pain, and warrant at 
least a 40 percent disability evaluation.  It is maintained 
that, if a total rating based on unemployability cannot be 
granted on a schedular basis, then extraschedular 
consideration in accordance with 38 C.F.R. § 4.16(b) (1999) 
is required.

The record reflects that the veteran was most recently 
afforded a VA psychiatric examination in August 1997.  The 
Board notes that, although the examination report contained a 
comprehensive history and review of current findings, no 
Global Assessment of Functioning (GAF) score was provided to 
assist in ascertaining the veteran's overall psychological 
functioning according to the American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).  Moreover, review of the 
claims folder reveals that, prior to the most recent VA 
psychiatric evaluation, the RO requested that the appellant 
be afforded a social and industrial survey to determine the 
effect his PTSD had on his ability to be employed, but it 
does not appear that this was accomplished.  

Review of the record also discloses that the appellant's 
spine was most recently evaluated for compensation purposes 
in July 1997, and there was some indication of neurologic 
deficit.  It was noted that radiographs of the lumbar spine 
had revealed significant disc changes along its length, in 
addition to arthritis.  This is significant because 
intervertebral disc disability is encompassed by the service-
connected disorder.  The Board observes, however, that while 
a number of orthopedic evaluations have been conducted over 
the years, it does not appear that he has been afforded 
neurologic examination of the service-connected lumbosacral 
spine disability.  In the Statement of Accredited 
Representation in Appealed Case, dated in August 1998, it is 
averred that the appellant's service-connected low back has 
not properly been evaluated.  The Board also notes that the 
July 1997 examiner indicated that any opinion as to the 
degree of functional loss due to pain, etc. would simply be 
an estimate on his part.  What is missing in this case is 
such an estimate.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In the context of a claim for an increased rating, a mere 
allegation that the disability has worsened is sufficient to 
establish a well-grounded claim.  See Arms v. West, 12 Vet. 
App. 188, 200 (1999); Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
The clear implication of the veteran's statements in the 
record is that his disabilities have progressively worsened.  
Therefore, the duty to assist includes the duty to provide 
him with new examinations.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997) (another examination is required where 
the appellant complains of increased disability two years 
after the most recent examination).  Current spine and 
psychiatric examinations are indicated to ascertain the 
current disability picture pertaining to those service-
connected disabilities.  Consequently, a remand is warranted.  
38 C.F.R. §§ 3.327, 4.2, 19.9 (1999).

The Board also notes that the veteran indicated in a notice 
of disagreement received in August 1996 that he receives 
ongoing treatment at the Richmond, Virginia VA Medical 
Center.  A review of the record reflects that the most recent 
VA outpatient clinic note is dated in September 1996.  
Therefore, a remand is also required so that efforts can be 
undertaken to ensure that the evidentiary record is complete.  

(The Board will defer final action on the claim for a total 
rating based on individual unemployability due to service-
connected disability until the development required for the 
other issues is completed.)

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  All VA outpatient clinical records 
dating from August 1996 should be 
requested and associated with the claims 
folder.  The veteran should be asked to 
assist in identifying places of 
treatment.

2.  The RO should schedule the veteran 
for a VA psychiatric examination as well 
as a social and industrial survey in 
order to determine the extent of the 
service-connected PTSD.  All necessary 
tests and studies should be conducted in 
order to identify and describe the 
symptomatology attributable to PTSD.  
The report of examination should contain 
a detailed account of all manifestations 
of the disability.  
A multi-axial assessment should be 
conducted, and a GAF score should be 
assigned, with an explanation of the 
numeric code assigned.  Findings 
necessary to apply the pertinent rating 
criteria, both old and new, should be 
specifically set forth.  38 C.F.R. 
§ 4.132 (1996); 38 C.F.R. § 4.130 
(1999).

3.  The veteran should also be scheduled 
for VA orthopedic and neurologic 
examinations for purposes of assessing 
the severity of his service-connected 
low back disability.  The examiner(s) 
should review the claims folder and a 
copy of this remand before examining the 
veteran.  All indicated tests should be 
conducted.  The examiner(s) should 
provide a detailed statement as to the 
extent to which the veteran's service-
connected low back disorder affects 
function.  Any problems with listing of 
the spine to the opposite side, a 
positive Goldthwait sign, marked 
limitation of forward bending in a 
standing position, loss of lateral 
motion, abnormal mobility on forced 
motion and/or symptoms characteristic of 
sciatic neuropathy should be described 
in detail.  If there is clinical 
evidence of pain on motion, the 
examiner(s) should indicate the degree 
of flexion and/or extension at which 
such pain begins.  Then, after reviewing 
the veteran's complaints and medical 
history, the examiner(s) should render 
an opinion, based upon his or her best 
medical judgment, as to the extent to 
which the veteran experiences functional 
impairments such as weakness, excess 
fatigability, incoordination, or pain 
due to repeated use or flare-ups, and 
should portray these factors in terms of 
degrees of additional loss in range of 
motion (beyond that which is 
demonstrated clinically) due to these 
factors.  Specifically, the examiner(s) 
should indicate whether the overall low 
back disability picture, in terms of 
limited motion, weakness, excess 
fatigability, incoordination, and/or 
pain due to repeated use or flare-ups, 
is best equated with "slight," 
"moderate," or "severe" limitation of 
motion.  Neurologic findings necessary 
to apply the rating criteria for 
intervertebral disc syndrome should also 
be set forth in detail.  A complete 
rationale for all opinions should be 
provided.

	4.  The RO should review the reports of 
the psychiatric, orthopedic and 
neurologic examinations to determine 
whether the requirements of the remand 
have been satisfied.  If they have not, 
the reports should be returned as 
inadequate, and arrangements should be 
made to ensure full compliance with the 
remand instructions.

5.  After completing any necessary 
development in addition to that 
specified above, the RO should re-
adjudicate the claims, to include 
application of DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995), pertaining to 
pain contributing to functional loss, 
with respect to low back disability.  In 
addition, the RO should make a 
determination as to whether referral is 
warranted for consideration of 
extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1) (1999).  
Consideration should also be given to 
both old and new rating criteria for 
evaluating psychiatric disability.  If 
any benefit sought is not granted, the 
RO should furnish the veteran and his 
representative with a supplemental 
statement of the case and afford him the 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The purpose of this 
remand is to ensure compliance with VA's duty to assist.  The 
Board intimates no opinion as to the ultimate outcome of the 
veteran's rating claims.  No action is required of the 
veteran until he is given further notice; however, he has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).



